DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 20 September 2021 has been considered but does not overcome the art of record.  Claim 27 has been added.  Claims 6, 8-14, 17-21 and 25-27 are currently pending.

Claim Interpretation
As discussed in the prior office action, the phrases “means for injecting gas” in claim 12, “means for servo-assisting” in claim 17 and “an actuator means for opening and closing” in claim 19, “an electronic or pneumatic control unit adapted to control” in claims 18 and 25-26 are being interpreted under 35 U.S.C. 112(f).  The prior office action discusses the invoked structure for claims 12, 17 and 19 and how there is no discloses structures for the invocations in claims 18 and 25-26.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-14, 17-21 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claim 6, the preamble recites “an apparatus or system (MC) for loading a plant product, preferably must or grapes, inside a fermentation tank” but the body of the claim has the apparatus or system comprising “a plurality of said fermentation tanks”.  As such, the claim is indefinite as the preamble specifically states the tanks are not part of the loading apparatus of system and so it is unclear how the tanks can both be part of the apparatus and yet not be part of the apparatus.
For claim 10, the phrase “at least one container of said plurality” is indefinite as applicant has only claimed a single container and thus “said plurality” lacks antecedent basis.
For claims 18 and 25-26, as discussed in the previous office action, the phrase “an electronic or pneumatic control unit adapted to control” invokes 112(f) however, the disclosure does not provide adequate structure for this invocation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 6, 8-11, 13-14, 17, 19 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,730,555 to Blanchot (Blanchot) in view of EP 2,060,624 to Crosato (Crosato).
Concerning claim 6, Blanchot discloses an apparatus or system (MC) for loading a plant product, preferably must or grapes, inside a fermentation tank comprising a loading mouth on its top, comprising:
a container (see figure 2) for the transportation of a quantity of plant product;
a tank (16)
a guide (4) configured to support the container wherein the guide is made to lie only along a plane (X) overlying the top of the tank, the plane being orthogonal to the direction of the force of gravity.
However it does not disclose a plurality of fermentation tanks or said container is configured to move horizontally along said guide, passing sequentially over the tops of the tanks.
Crosato discloses an apparatus for pressing must comprising a plurality of fermentation tanks (12), a press (20) and a guide (22) configured to support and guide the press (20) so as to make it arrive over the loading mouth (54) wherein the guide (22) is made to lie only along a plane overlying the top (54, 56) of a plurality of tanks (12), the plane being orthogonal to the direction of the force of 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the guide system of Crosato and tanks to the loading apparatus of Blanchot because, as disclosed by Crosato, this guide system (i.e. the rail) allows for using a single press with a plurality of fermentation tanks and allows for easy removal in order to allow the tanks to move, if necessary, more easily (¶¶8 and 10).
Concerning claims 8 and 27, Crosato, as applied to Blanchot, discloses each of the tanks (12) has a top (56) and loading mouth (54) at the same height.
Concerning claims 9 and 11, Crosato, as applied to Blanchot, does not disclose the guide (22) forms a closed circuit or ring. However, the guide (22) is designed o move the apparatus (20) over the tank (12). As such, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Blanchot in view of Crosato such that the guide forms a closed circuit as such determination would result during routine engineering practices and experimentation. For instance, if the tanks (12) are in a circular pattern, in order for the guide (22) to be effective for moving the container over the tanks, then the guide much also form a closed circuit. Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.
Concerning claim 10, Crosato, as applied to Blanchot, discloses the guide (22) comprises or is constituted by a track to which at least one container is slidingly coupled.
Concerning claim 13, Blanchot, in view of Crosato, discloses each container is hermetically closable by means of an airtight lid (7).
Concerning claim 14, Blanchot, in view of Crosato, discloses said container comprises a plunging piston (10, 11) to plung the plant product.
Concerning claim 17, Blanchot, in view of Crosato, discloses each container comprises means for servo-assisting for moving the plunging piston (10, 11).
Concerning claim 19, Blanchot, in view of Crosato, discloses container comprises an actuator means coupled to a movable wall (15) on the bottom of the container or hopper for opening/closing the bottom of the container or hopper in order to unload vertically the plant product.
Concerning claims 25-26, while Blanchot, in view of Crosato, does not explicitly disclose a programmable device, it would inherently have such a feature as the device is designed to perform a function and thus either a human operator or a computer system would inherently control such a device. As both are programmable, either would read on the claim limitations. Additionally, providing automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. 

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchot in view of Crosato and further in view of  U.S. Patent No. 9,493,298 to Evens et al (Evens).
Concerning claim 12, Blanchot, in view of Crosato, discloses a container comprises or is constituted by a hopper (at 7). However it does not disclose the auxiliary tank containing inert gas and means for injecting the gas into the hopper.
Evens discloses a system for a plant product involving containing inert gas and means for injecting the gas (column 19, lines 6-25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the inert gas tank and means for injecting it into the hopper because, as disclosed by Evans, using an inert gas reduces oxidation and product degradation (column 19, lines 6-25).
Concerning claim 18, Blanchot, in view of Crosato, does not disclose a programmable device adapted to command the injection of inert gas into the container or into the hopper.
Evens discloses a system for a plant product involving containing inert gas and means for injecting the gas (column 19, lines 6-25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the inert gas tank and means for injecting it into the hopper because, as disclosed by Evans, using an inert gas reduces  oxidation and product degradation (column 19, lines 6-25).

Allowable Subject Matter
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While Blanchot does disclose a tank (16) applicant is correct that it does not disclose the container can move horizontally along the guide passing over the tops of the tanks.  However, applicant argues that the container of Blanchot cannot be used as a transport system for a liquid product.  However, nothing in the claim requires the container to transport liquid while moving along the guide.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
12/02/2021